By the petition filed herein the plaintiff seeks a recovery under the Workmen's Compensation Act for an injury received while in the employ of the defendant.
A demurrer to the petition was filed and sustained upon the ground that the petition does not allege that the County had elected to operate under the Workmen's Compensation Act.
Subsection (e) of section 6 of chapter 123 of the Acts of 1919 is in this language:
"Be it further enacted, That this Act shall not apply to:
_________________________________________________________
"(e) To the State of Tennessee, counties thereof and municipal corporations; Provided, however, that the State, any county or municipal corporation may accept the provisions of this Act by filing written notice thereof with the State Factory Inspector at least thirty days before the happening of any accident or death and may at any time withdraw the acceptance by giving like notice of the withdrawal."
It thus appears that counties are excluded from the provisions of the act, and, in order to bind the County, it was necessary for the petitioner to allege that the County had accepted the provisions of the Act. *Page 172 
The petitioner relies upon section 3 of the Act, which is as follows:
"Be it further enacted, that from and after the taking effect of this Act, every employer and every employee, except as herein stated, shall be presumed to have accepted the provisions of this Act, respectively to pay and accept compensation for personal injury or death by accident arising out of and in the course of the employment, and shall be bound thereby, unless he shall have given prior to any accident resulting in injury or death, notice to the contrary in the manner herein provided."
This section has reference to the employers included within the act, and does not pertain to such as are expressly exempted from the act.
In Washington County v. Evans, 299 S.W. 780, it appears that the county was operating under the act.
The judgment of the trial court is correct, and will be affirmed. *Page 173